PER CURIAM.
The state acknowledges that it was error to assess points for victim injury on the evidence presented at sentencing upon Appellant’s plea of no contest. Although there is evidence that the victim/officer was struck by Appellant, there was no evidence of trauma to contradict an investigation report used incident to bail proceedings, introduced without objection, indicating that the officer was not injured. It is also undisputed that the point differential is significant and may result in a guideline non-state prison sanction.
Therefore, the sentence is reversed and we remand for resentencing. See Northcut v. State, 493 So.2d 85 (Fla. 4th DCA 1986).
STONE and FARMER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.